ORDER

PER CURIAM.
Father was found in arrears in his child support obligation by an order of the Division of Child Support Enforcement (Division). Father appealed the order to the circuit court which affirmed the order. We affirm. The order of the Division is supported by competent and substantial evidence on the record as a whole, and an extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).